DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: in page 38-line 16, the specification describes “the main control unit” as reference number “74”. However, it should be noted that both the drawings (see, for example, Fig. 1) and the specification (see, for example, page 19-lines 6-7), describe reference number “74” as “an annular manifold or buffer unit”. Additionally, the specification (see, for example, page 19-line 17, and Fig. 1) of the instant claimed invention describes the “main control unit” as reference number “82”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “process gas supply unit” in claim 1-line 4; “RF power supply unit” in claim 1-line 10 and line 12; and “control unit” in claim 5-lines 1-2 and claim 6-line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “process gas supply unit” has been interpreted as disclosed in page 19, lines 5-14 and reference numbers 74/76/80 in Fig. 1 of the specification. Also, the limitation “RF power supply unit” has been interpreted as disclosed in page 18-line 23 to page 19-line 4 and reference numbers 58/70/72 in Fig. 1 of the specification. Additionally, the limitation “control unit” has been interpreted as disclosed in page 19-lines 17-24 and reference number 82 in Fig. 1 of the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii, US 5,529,657 in view of Howald et al., US 2004/0124779 or Hattori et al., JP 2004-179432 or Howald et al., US 2004/0085246 and Chen et al., US 7,096,819.
Ishii shows the invention substantially as claimed including an apparatus comprising: a chamber 2 configured to perform a plasma process on a substrate W; a process gas supply unit 23 configured to supply a process gas into the chamber; and an RF antenna configured to generate an inductively coupled plasma from the process gas supplied into the chamber; wherein the RF antenna comprises: a primary coil 7 connected to an RF power supply unit 71, a secondary coil 125/131/135 arranged without connecting to the primary coil as well as the RF power supply unit; and wherein the chamber includes a dielectric window 21 as a ceiling, and wherein the secondary coil is arranged inside or below the dielectric window and the primary coil is arranged on or above the dielectric window; see, for example, Figs. 16-18, and their descriptions)
Ishii does not expressly disclose that the secondary coil includes an endless coil. Howald et al. ‘779 discloses an inductive plasma processing apparatus comprising an endless secondary coil 1006 (see, for example, fig. 15 and its description). Also, Hattori et al. discloses an inductive plasma processing apparatus comprising endless coils 20/40 (see, for example, figs. 1, 3 and 6 and their descriptions). Additionally, Howald et al. ‘246 discloses an inductive plasma processing apparatus comprising endless coils 220/710 (see, for example, figs. 8A-I and 20B, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ishii as to comprise an endless secondary coil because such configuration is known and used in the art as a suitable configuration for effectively, efficiently and uniformly coupling the electromagnetic radiation to generate inductive coupled plasma within the apparatus.
Ishii does not expressly disclose that the secondary coil includes a variable capacitor provided in a loop of the secondary coil. Howald et al. ‘779 further discloses that the secondary coil 1006 has a variable capacitor 1008 provided in the loop of the coil (see, for example, fig. 15 and its description). Also, Chen et al. discloses a plasma processing apparatus comprising a primary coil 40 and a secondary coil 42, wherein the secondary coil 42 comprises a variable capacitor 86 provided in the loop of the coil (see, for example, fig. 2 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ishii as to comprise a variable capacitor in the loop of the secondary coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently adjust the capacitance to control plasma characteristics within desired values in order to avoid damage of the substrate. 
	With respect to claim 2, the secondary coil is arranged to be concentric with the primary coil. 
	Regarding claims 3-4, it should be noted that the secondary coil is coupled with the primary coil by an electromagnetic induction therebetween (electromagnetic induction from the first coil would reach the secondary coil); and the secondary coil is electrically floated from the primary coil.
	Concerning claim 5, it should be noted that Howald et al. further discloses that the apparatus includes a control unit (microprocessor not shown) configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor (see, for example, paragraphs 0084-0086). Also, Chen et al. further discloses that the apparatus includes a control unit 29/33/41 configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor (see, for example, fig. 2 and its description, especially col. 10, lines 1-6). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ishii as to comprise the claimed control unit because such means is known and used in the art as a suitable means for effectively and efficiently control the capacitance of the capacitor to the desired value.
	Concerning claim 6, Chen et al. further discloses that the control of the azimuthal plasma density distribution includes multiple process steps, and wherein the control unit is configured to set the capacitance of the variable capacitor with respect to each process step (see, for example, col. 7, lines 6-16, col. 8, lines 10-22, and col. 10, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ishii as to control the plasma density distribution as claimed because such configuration is known and used in the art as a suitable configuration to effectively and efficiently perform a multi-steps plasma process.
	With respect to claim 8, it should be noted that the material of the secondary coil comprises a high resistivity metal or semiconductor (see, for example, col. 5, lines 37-39).  
	Regarding claim 9, it should be noted that the inductively coupled plasma is generated in a plasma generation area in the chamber, and wherein the secondary coil is arranged below the dielectric window and arranged in the plasma generation area (see, for example, Figs. 17-18). 
	 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii, US 5,529,657 in view of Howald et al., US 2004/0124779 or Hattori et al., JP 2004-179432 or Howald et al., US 2004/0085246 and Chen et al., US 7,096,819, as applied to claims 1-6 and 8-9 above, and further in view of Suzuki et al., US 5,522,934 or Nishikawa et al., US 6,417,111 or Izawa et al., US 6,573,190.
Ishii, Howald et al.’779, Hattori et al., Howald et al. ‘246 and Chen et al. are applied as above but do not disclose wherein the material of the secondary coil comprises an N or P doped silicon crystal. Suzuki et al. discloses an apparatus having a coil 106 comprising a crystal (see, for example, figs. 21-23 and their descriptions, especially col. 18, lines 56-65). Additionally, Nishikawa et al. discloses an apparatus having a coil 9 comprising a carbon, silicon or silicon carbide (see, for example, col. 8, lines 58-62).  Izawa et al. discloses an apparatus having a coil 22 comprising a phosphate-doped silicon (see, for example, col. 7, lines 34-35).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the secondary coil of the apparatus of Ishii modified by Howald et al.’779 or Hattori et al. or Howald et al. ‘246 and Chen et al., to comprise the claimed material because such means is known and used in the art as a suitable means for effectively and efficiently generate inductive coupling plasma. 


Claims 1-5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howald et al., US 2004/0124779 in view of Miyagawa, JP 2003-273028.
Howald et al. shows the invention substantially as claimed including an apparatus comprising: a chamber 40 configured to perform a plasma process on a substrate 54; a process gas supply unit 68/72/74/76 configured to supply a process gas into the chamber; and an RF antenna configured to generate an inductively coupled plasma from the process gas supplied into the chamber; wherein the RF antenna comprises: a primary coil 1004 connected to an RF power supply unit 232/233, a secondary coil 1006 arranged without connecting to the primary coil as well as the RF power supply unit; and wherein the chamber includes a dielectric window 46 as a ceiling; wherein the primary coil is arranged on or above the dielectric window; and wherein the secondary coil including an endless coil and a variable capacitor 1008 provided in a loop of the endless coil; see, for example, Figs. 1 and 15-16, and their descriptions).
Howald et al. does not expressly disclose that the secondary coil is arranged inside or below the dielectric window. Miyagawa discloses an inductive plasma processing apparatus comprising a primary coil 4A and a secondary coil 4B, and further teaches that the coils can be located at different positions above, below and inside a dielectric window 15 to effectively and efficiently couple the electromagnetic radiation to generate inductive coupled plasma within the chamber. Miyagawa further discloses embodiments wherein the secondary coil is arranged inside or below the dielectric window and the primary coil is arranged on or above the dielectric window; see, for example, Figs. 6-7, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Howald et al. as to comprise the claimed coil arrangement configuration because such configuration is known and used in the art as a suitable configuration for effectively and efficiently couple electromagnetic radiation to generate inductive coupled plasma within the chamber.
Concerning claims 2-4, it should be noted that the secondary coil 1006 is arranged to be concentric with the primary coil; the secondary coil 1006 is coupled with the primary coil 1004 by an electromagnetic induction therebetween; and the secondary coil 1006 is electrically floated from the primary coil 1004.
With respect to claim 5, Howald et al. further discloses a control unit (microprocessor not shown) configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor (see, for example, paragraphs 0084-0086).
	With respect to claim 9, it should be noted that in the apparatus of Howald et al. modified by Miyagawa, the inductively coupled plasma is generated in a plasma generation area in the chamber, and the secondary coil is arranged below the dielectric window and arranged in the plasma generation area. 

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howald et al., US 2004/0124779 in view of Miyagawa, JP 2003-273028, as applied to claims 1-5 and 9 above, and further in view of Chen et al., US 7,096,819.
Howald et al. and Miyagawa are applied as above but do not expressly disclose that the control of the azimuthal plasma density distribution includes multiple process steps, and wherein the control unit is configured to set the capacitance of the variable capacitor with respect to each process step. Chen et al. discloses an inductive coupling apparatus comprising a primary coil 40 and a secondary coil 42, the secondary coil comprising a variable capacitor 86, and wherein the apparatus further includes a control unit 29/33/41 configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor 86 (see, for example, fig. 2 and its description, especially col. 10, lines 1-6). Additionally, Chen et al. further discloses that the control of the azimuthal plasma density distribution includes multiple process steps, and wherein the control unit is configured to set the capacitance of the variable capacitor with respect to each process step (see, for example, col. 7, lines 6-16, col. 8, lines 10-22, and col. 10, lines 1-12). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Howald et al. modified by Miyagawa, as to control the plasma density distribution as claimed because such configuration is known and used in the art as a suitable configuration to effectively and efficiently perform a multi-steps plasma process.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howald et al., US 2004/0124779 in view of Miyagawa, JP 2003-273028, as applied to claims 1-5 and 9 above, and further in view of Suzuki et al., US 5,522,934 or Ishizuka et al., US 5,531,834 or Nishikawa et al., US 6,417,111 or Izawa et al., US 6,573,190 or Lingampalli, US 5,785,878 or Gopalraja et al., US 2003/0051994 or Kim, US 2009/0151635.
Howald et al. and Miyagawa are applied as above but do not disclose that the material of the secondary coil comprises a high resistivity metal, semiconductor, or a N or P doped silicon crystal.  Suzuki et al. discloses an apparatus having a coil 106 comprising a crystal (see, for example, figs. 21-23 and their descriptions, especially col. 18, lines 56-65).  Also, Ishizuka et al. discloses an apparatus having a coil 13 comprising a semiconductor (see, for example, especially col. 14, lines 40-43).  Additionally, Nishikawa et al. discloses an apparatus having a coil 9 comprising a carbon, silicon or silicon carbide (see, for example, col. 8, lines 58-62).  Izawa et al. discloses an apparatus having a coil 22 comprising a phosphate-doped silicon (see, for example, col. 7, lines 34-35).  Also, Lingampalli discloses an apparatus having a coil 10 comprising a metal such as rhodium, platinum, palladium, chromium or silver (see, for example, paragraph 0038).  Furthermore, Gopalraja et al. discloses an apparatus having a coil 104 comprising a metal such as titanium, aluminum, tantalum, copper, platinum, chromium or nickel (see, for example, col. 3-line 64 to col. 4-line 37).  Also, Kim discloses an apparatus having a coil 530 comprising a metal such as silver, copper, aluminum, gold or platinum (see, for example, paragraphs 0024, 0027, 0037).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the secondary coil of the apparatus of Howald et al. modified by Miyagawa, because such means is known and used in the art as a suitable means for effectively and efficiently generate inductive coupling plasma. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No. 9,253,867 in view of Miyagawa, JP 2003-273028 and Howald et al., US 2004/0124779 or Chen et al., US 7,096,819.
 Claims 1-6 and 8-10 of U.S. Patent No. 9,253,867 recite the invention substantially as claimed but do not expressly recite that the secondary coil is arranged inside or below the dielectric window. Miyagawa discloses an inductive plasma processing apparatus comprising a primary coil 4A and a secondary coil 4B, and further teaches that the coils can be located at different positions above, below and inside a dielectric window 15 to effectively and efficiently couple the electromagnetic radiation to generate inductive coupled plasma within the chamber. Miyagawa further discloses embodiments wherein the secondary coil is arranged inside or below the dielectric window and the primary coil is arranged on or above the dielectric window; see, for example, Figs. 6-7, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 6,253,867, as to comprise the claimed coil arrangement configuration because such configuration is known and used in the art as a suitable configuration for effectively and efficiently couple electromagnetic radiation to generate inductive coupled plasma within the chamber.
Claims 1-6 and 8-10 of U.S. Patent No. 9,253,867 do not expressly recite that the secondary coil includes a variable capacitor provided in a loop of the secondary coil. Howald et al. ‘779 further discloses that the secondary coil 1006 has a variable capacitor 1008 provided in the loop of the coil (see, for example, fig. 15 and its description). Also, Chen et al. discloses a plasma processing apparatus comprising a primary coil 40 and a secondary coil 42, wherein the secondary coil 42 comprises a variable capacitor 86 provided in the loop of the coil (see, for example, fig. 2 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 6,253,867, as to comprise a variable capacitor in the loop of the secondary coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently adjust the capacitance to control plasma characteristics within desired values in order to avoid damage of the substrate. 
	Concerning claim 5, it should be noted that Howald et al. further discloses that the apparatus includes a control unit (microprocessor not shown) configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor (see, for example, paragraphs 0084-0086). Also, Chen et al. further discloses that the apparatus includes a control unit 29/33/41 configured to control an azimuthal plasma density distribution of the inductively coupled plasma by adjusting a capacitance of the variable capacitor (see, for example, fig. 2 and its description, especially col. 10, lines 1-6). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 6,253,867, as to comprise the claimed control unit because such means is known and used in the art as a suitable means for effectively and efficiently control the capacitance of the capacitor to the desired value.
	Concerning claim 6, Chen et al. further discloses that the control of the azimuthal plasma density distribution includes multiple process steps, and wherein the control unit is configured to set the capacitance of the variable capacitor with respect to each process step (see, for example, col. 7, lines 6-16, col. 8, lines 10-22, and col. 10, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 6,253,867, as to control the plasma density distribution as claimed because such configuration is known and used in the art as a suitable configuration to effectively and efficiently perform a multi-steps plasma process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes et al. (US 2002/0041160) and Gondhalekar et al. (US 2003/0213562) are cited for their teachings of multiple coils in an inductive plasma apparatus. Kwon et al. (US 2002/0189763) is cited because of its teachings of the use of a capacitor in a coil loop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



November 3, 2022